WOODS, Circuit Judge
(dissenting). I think the judgment should be affirmed. The requests to charge on the subject of good character were as follows:
“The court instructs the jury that the evidence of the good character of the accused is of high importance, if the case is one of reasonable doubt, and good character should make it preponderate in favor of the accused.”
“The jury are instructed that the evidence of the good character of the accused should be considered by the jury in determining the guilt of the defendant, and that such evidence may be of itself sufficient to raise a reasonable doubt in the minds of the jury.”
It seems evident that the first request was properly refused. The District Judge was not bound to single out any particular item or kind of evidence and tell the jury it was of high importance. The last clause of this request would have carried to the mind of the jury the erroneous impression that good character should have preponderating influence.
The second request would have been sound, if it had been that evidence of good character, when considered with other evidence in the case, may be of itself sufficient to raise a reasonable doubt in the mind of the jury. But it was unsound, in that it separates evidence of good character from the direct and circumstantial evidence, the alleged inconsistencies in defendant’s testimony, and his alleged inability to explain undisputed damaging testimony against him, and directs the jury’s special attention to it as evidence upon which, without respect to other evidence, reasonable doubt and acquittal may be based.
Edgington v. United States, 164 U. S. 361, 17 Sup. Ct. 72, 41 L. Ed. 467, relied on as authority for the request, does not support it. The charge there under review was that evidence of good character could only be considered, if the rest of the evidence created a doubt of defendant’s guilt. The court, in holding the charge erroneous, said:
“Whatever may have been said in some of the earlier cases, to the effect that evidence of the good character of the defendant is not to he considered, unless the other evidence leaves the mind in doubt, the decided weight of authority now is that good character, when considered in connection with the other evidence in the case, may generate a reasonable doubt. The circumstances may be such that an established reputation for good character, if it is relevant to the issue, would alone create a reasonable doubt, although without it the other evidence would be convincing.”
This is now a legal truism. It is not too much to say that it was always a truism of common sense and common understanding. The court could hardly have expressed more clearly the law to be that the jury are to consider all the evidence, including that of good character, *536and that, so viewing it, the evidence of good character may be sufficient to give rise to a reasonable doubt, even when the other evidence, without that of good character, would be convincing of defendant’s guilt. The case gives no countenance to the instruction, here asked, that evidence of good character may be singled out, apart from the other evidence, and a verdict of acquittal based on it. The opinion contains no expression that evidence of character furnishes an exception to the rule laid down in Bird v. United States, 187 U. S. 118, 130, 23 Sup. Ct. 42, 47 L. Ed. 100, Perovich v. United States, 205 U. S. 86, 92, 27 Sup. Ct. 456, 51 L. Ed. 722, and many other cases, both state and federal, that the defendant has no right to an instruction to the jury laying emphasis on the force of any particular kind of testimony apart from the rest. On the contrary, the court cleaidy says that the weight to be given to the evidence of good character depends on all the circumstances appearing in the evidence.
It seems to me, therefore, clear that there was no error in refusing the requests submitted in this case. Indeed, their unsoundness seems to be conceded in the majority opinion. But the judgment is to be reversed on the ground that it was fatal error for the District Judge not to single out and emphasize proof of good character and its effect from the mass of evidence, and that it was also fatal error for the District Judge not to reform unsound instructions and make them correct* This is contrary to the practice established by the decisions of nearly all of the highest courts of the country, including the Supreme Court, expressly holding that a trial judge is not under the duty of reforming incorrect statements of the law in requests submitted to him on particular subjects, or special phases of the case, and that his failure to do so cannot be assigned as error. Catts v. Phalen, 2 How. 376, 381, 11 L. Ed. 306; Exchange Bank v. Moss, 149 Fed. 340, 341, 79 C. C. A. 278; 2 Thompson on Trials, § 2349 ; 38 Cyc. 1709, and cases cited.
Was the defendant as a practical matter prejudiced by the absence 'of a proper request and a special instruction to the effect that good character was to be considered along with all other testimony in considering the question of guilt or innocence, and might itself create a reasonable doubt of guilt? A judgment should not be reversed for failure of a judge to single out testimony as to one fact and tell the jury that which is universally known. The value of character and reputation as a protection against a charge of wrongdoing is taught in the family circle, in the school, and the pulpit. It is constantly emphasized in books and in social intercourse. Everybody knows and understands it. When good character is proved, no special instruction from a judge is necessary to make it a bulwark of defense in the mind of the jury, which can only be beaten down by irrefragable testimony. General experience of men warrants the statement that there is no kind of evidence to which juries attach more importance, and which! they more spontaneously make a ground of acquittal, than the good character and reputation of the accused, or the bad character and reputation of the witnesses against him.
There would be more reason in the contention that the absence from the charge of specific reference to evidence of good character was prej*537udicial, if reference had been made in the charge to any other portion of the testimony. But no such reference was made. The case comes to this:
The verdict depended on the jury’s view of the credibility of conflicting direct testimony, in the light of a mass of circumstantial evidence, and of the good reputation of the defendant and the bad reputation of the principal witness against him. The defendant submitted requests to charge on the weight to be given to evidence of good character which; were not sound. The District Judge, in the exercise of a discretion which had strong reason to commend it, submitted the issue to the jury without the least indication of his own opinion, and without special reference to any portion of the evidence. In submitting the issue he did expressly instruct the jury:
“The testimony of an accomplice should be received by the jury with great caution, but there is no rule of law which prevents or forbids a juj^y from finding a defendant guilty on testimony of an accomplice, if the jury believes it to be true.”
“Circumstantial evidence should he closely scrutinized, and acted upon only with the greatest caution. The weight to be given it is for you to determine. Yon can and should draw reasonable inferences from the facts established by the evidence. Circumstantial evidence alone will not justify a verdict of guilty, unless it be both consistent with the defendant’s guilt and inconsistent with any other reasonable hypothesis.”
“The law presumes that every person accused of crime is innocent. This presumption entitles the defendant to a verdict of not guilty, unless the burden of proof resting on the government has been sustained by evidence proving the defendant’s guilt beyond all reasonable doubt.”
“The burden of proof rests on the government. That burden cannot be borne by a mere preponderance of evidence; it can only be borne by evidence that satisfies you of every material element of any or all of these offenses beyond all reasonable doubt.”
• This was a perfectly fair submission of the whole evidence, and the law which should guide the jury in the consideration of it.